     Case 1-20-40388-cec    Doc 33   Filed 04/03/20    Entered 04/03/20 11:45:46




UNITED STATES BANKRUPTCY COURT                        Hearing date: May 7, 2020
EASTERN DISTRICT OF NEW YORK                          Hearing time: 10:00 a.m.
-------------------------------------------x
In re:                                                Case No. 20-40388 cec
                                                      Chapter 13

      Loyce Tamisi,
                                               AFFIRMATION IN OPPOSITION

                           Debtor.


-------------------------------------------x

      Allan R. Bloomfield, an attorney duly admitted to practice before the

Courts of this State and before this Bankruptcy Court, hereby affirms the

following to be true under penalties of perjury:

      1. I am the recently retained attorney for Loyce Tamisi, the debtor

herein, who filed a petition pro se for relief under Chapter 13 of the

Bankruptcy Code on January 22, 2020, and as such am familiar with the

facts and circumstances involved herein.


      2. I write in opposition to the Trustee’s motion to dismiss this case.

The Trustee’s motion states “[t]his appears to be nothing more than another

filing for the sole purpose of obtaining the rights and benefits of the

Automatic Stay, as provided in 11 U.S.C. Sec. 362.”


      3. The Trustee further claims this is a material default. I do not think

filing to obtain the rights of the stay is a material default.
    Case 1-20-40388-cec     Doc 33   Filed 04/03/20   Entered 04/03/20 11:45:46




      4. However, my main argument is that this case was not filed just to

foil a foreclosure sale, because after the Trustee’s motion dated January 31,

2020, the debtor, by herself, pro se, filed the required schedules,

statements, an affidavit in opposition to the Trustee’s motion, the means

test, a Chapter 13 Plan, attended the Section 341(a) meeting, attended two

appearances before the Court for confirmation hearings and filed an

Amended Plan.


      5. And, perhaps most importantly, the debtor has made her first two

payments of $1,600.00 each to the Trustee.


      6. All of this activity indicates a debtor serious about proceeding to

confirmation on her case.


      7. I would also point out that the debtor filed a motion to extend the

stay, which was granted by this Court, which would indicate the Court itself

did not see this case as just a filing to stop a foreclosure sale.


      8. Now that the debtor has retained the undersigned, we are

endeavoring to properly proceed to a confirmable plan. I have filed for the

debtor a 2nd Amended Chapter 13 Plan and a Motion to enter into loss

mitigation.


      9. My efforts, and current efforts by the debtor, an elderly woman,

have necessarily been hampered by the corona virus pandemic, as it is very
      Case 1-20-40388-cec   Doc 33   Filed 04/03/20   Entered 04/03/20 11:45:46




difficult to take the steps necessary, although we are trying our best to do

so.


       10. I therefore ask that the Trustee’s motion be denied, since he cited

only one ground for dismissal and it has been refuted, and that this case be

allowed to proceed considering the circumstances.


       WHEREFORE, it is respectfully requested that the Trustee’s motion to

dismiss this case be denied, and that the Court grant such other relief that

may be appropriate.


                                              /s/ Allan R. Bloomfield________
                                             Allan R. Bloomfield
                                             Attorney for Debtor
                                             118-21 queens Blvd., #617
                                             Forest Hills, New York 11375
                                             (718) 544-0500
                                             allan@bloomfieldlaw.com
     Case 1-20-40388-cec    Doc 33   Filed 04/03/20    Entered 04/03/20 11:45:46




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
                                                      Case No. 20-40388 cec
In re:                                                Chapter 13

         Loyce Tamisi,

                          Debtor.
------------------------------------------------x

                            CERTIFICATE OF SERVICE

         I, Allan R. Bloomfield, a member in good standing of the Bar of the

State of New York, and an attorney admitted to practice before this Court,

among others, hereby certify that on April 3, 2020, I caused a true copy of

the Affidavit in Opposition to Motion to Dismiss to be served upon the

Chapter 13 case trustee Michael J. Macco by internet transmittal as per his

request.


Dated:     April 3, 2020
                                             /s/ Allan R. Bloomfield
                                             ____________________________
                                             Allan R. Bloomfield
